TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00188-CV


                                       In re Jerel Smith


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Jerel Smith has filed a petition for writ of mandamus complaining of the

trial court’s failure to rule on his petition pending in the district court. In such situations, a

relator must establish the following to obtain relief: (1) the request was properly filed and

had been pending for a reasonable time; (2) the relator brought the request to the Court’s

attention or otherwise requested a ruling on the motion; and (3) the trial court refused to rule.

See, e.g., In re Douglas, No. 03-20-00589-CV, 2020 WL 7640147, at *1 (Tex. App.—Austin

Dec. 23, 2020, no pet.).

               On this record, having reviewed the relator’s petition for writ of mandamus, we

deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Triana, and Kelly

Filed: May 5, 2021